Citation Nr: 0404724	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wounds, Muscle Group VI, right, 
with fracture of the right humerus, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953, and from October 1953 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied claims of entitlement to an increased 
rating for service-connected post-traumatic stress disorder, 
evaluated as 30 percent disabling, and entitlement to an 
increased rating for service-connected residuals of shell 
fragment wounds, Muscle Group VI, right, with fracture of the 
right humerus, evaluated as 30 percent disabling.  The 
veteran appealed, and in May 2002, the Board granted the 
claim for an increased rating for service-connected residuals 
of shell fragment wounds, Muscle Group VI, right, with 
fracture of the right humerus, to the extent that it assigned 
a 40 percent rating.  With regard to the claim for an 
increased rating for PTSD, the Board deferred a decision, and 
requested additional development pursuant to 38 C.F.R. 
§ 19.9.  

Following the Board's May 2002 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2003, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
counsel filed a Joint Motion requesting that the Court vacate 
the Board's decision and remand the appellant's claim for 
readjudication.  In March 2003, the Court issued an Order 
vacating that part of the Board's May 2002 decision that 
denied a rating in excess of 40 percent for residuals of 
shell fragment wound of Muscle Group VI, right.  

With regard to the claim for an increased rating for PTSD, in 
a memorandum, dated in March 2002, the Board requested 
additional development pursuant to 38 C.F.R. § 19.9.  
However, in October 2003, in a systematic response to a 
recent decision by the U.S. Court of Appeals for Veterans 
Claims, see Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded 
the claim.  The record now before the Board does not show 
that the development requested in the Board's March 2002 
memorandum has been completed.  It also does not show what 
action, if any, has been taken to effectuate the Board's 
October 2003 remand.  This remand supersedes the Board's 
October 2003 remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

With regard to the claim for an increased rating for service-
connected residuals of shell fragment wounds, Muscle Group 
(MG) VI, right, with fracture of the right humerus, a review 
of the Joint Motion shows that it was determined that another 
examination is required to determine whether the veteran has 
damage to muscle groups other than MG VI, "such as those 
involved in the shoulder girdle," as well as any 
neurological involvement.  The Joint Motion states that the 
examination report should describe the location and severity 
of any scarring or muscle damage, identifying the muscles by 
name.  

With regard to the claim for an increased rating for PTSD, it 
appears that the veteran has received VA medical treatment at 
facilities located in New Orleans, Louisiana (to include 
hospitalization in October 2000), and in Mobile, Alabama.  In 
addition, it appears that he began receiving disability 
benefits from the Social Security Administration in 1995.  
These records are not currently associated with the claims 
file and should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

A review of the Joint Motion also shows that it states that a 
remand is in order so that VA may address VA's duty to notify 
under the VCAA, specifically, under 38 C.F.R. § 5103(a) (West 
2002), to include VA's duty to notify claimants of the 
information necessary to substantiate their claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under 
the circumstances, the Board finds that the veteran should 
also be afforded such notice with regard to his claim for an 
increased rating for PTSD.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:


1.  The RO should obtain the veteran's 
records of treatment from the VA Medical 
Centers in New Orleans, Louisiana (to 
include hospitalization in October 2000), 
and Mobile, Alabama.  

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration.  

3.  The RO should schedule the veteran 
for neurological and orthopedic 
examinations of his residuals of shell 
fragment wounds, MG VI, right, with 
fracture of the right humerus.  The 
examiner(s) should describe:

a) the location and severity of any 
scarring or muscle damage, identifying 
the muscles by name, and

b) the nature, extent and location of any 
neurological impairment that was caused 
by his shell fragment wounds; and  

c) whether the residuals of the shell 
fragment wounds, including all muscle 
injuries and all scars, cause any limited 
motion in the right shoulder.  If so, the 
examiner should specifically report 
active and passive ranges of motion of 
the right shoulder.  The examiner should 
then indicate at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion in his right 
shoulder.  The examiner should also 
render an opinion on the extent, if any, 
of any fatigue, weakness, functional 
impairment, impaired coordination, or 
pain in the right shoulder from the 
service-connected disability, due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  If 
the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up that fact should be so stated.

All appropriate tests and studies, 
including range of motion studies of the 
right shoulder, should be conducted, and 
all clinical findings should reported in 
detail.  The claims folder must be 
provided to the examiner for review.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

5.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remain unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



